Case: 21-50229      Document: 00516190326         Page: 1    Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50229                        February 3, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maurino Truijillo-Balverde,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-2776-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Maurino Truijillo-Balverde pleaded guilty of illegal reentry into the
   United States, and he was sentenced within the guidelines range to a 46-
   month term of imprisonment and to a three-year period of supervised release.
   For the first time on appeal, he contends that the district court plainly erred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50229       Document: 00516190326           Page: 2     Date Filed: 02/03/2022




                                      No. 21-50229


   by enhancing his guidelines offense level by eight levels pursuant to U.S.S.G.
   § 2L1.2(b)(3)(B) because, after he was ordered removed from the United
   States for the first time, he engaged in criminal conduct that resulted in a
   conviction for a felony offense for which the sentence imposed was two years
   or more.

          Our review is for plain error. Accordingly, Truijillo-Balverde must
   show an error that was clear or obvious and that affected his substantial
   rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). We have
   discretion to correct such an error if it seriously affects the fairness, integrity,
   or public reputation of judicial proceedings. See id.
          In general, a presentence report has sufficient indica of reliability to
   permit a sentencing court to rely upon it at sentencing. United States v.
   Ollison, 555 F.3d 152, 164 (5th Cir. 2009). The defendant has the burden of
   showing that a presentence report is inaccurate. Id. “[A] district court may
   adopt the facts presented in a [presentence report] without further inquiry if
   those facts have an adequate evidentiary basis with sufficient indicia of
   reliability and the defendant does not present rebuttal evidence.” United
   States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019) (emphasis retained; internal
   quotation marks and citation omitted).
          In applying the § 2L1.2(b)(3)(B) enhancement, the probation officer
   stated that a Minnesota state court imposed a 43-month sentence related to
   Truijillo-Balverde’s felony drug possession conviction on May 3, 2011, and
   that, less than two years later, on May 1, 2013, Truijillo-Balverde was
   removed to Mexico.        Truijillo-Balverde asserts that this information is
   internally inconsistent and, therefore, does not have sufficient indicia of
   reliability. He speculates that “the state court may have reduced [his]
   sentence of imprisonment to less than two years or placed [him] on
   unsupervised probation shortly after sentencing” because he was removed to




                                            2
Case: 21-50229     Document: 00516190326           Page: 3   Date Filed: 02/03/2022




                                    No. 21-50229


   Mexico less than two years after his sentence was imposed.             These
   contentions are without merit.
          The phrase “sentence imposed” in § 2L1.2(b)(3)(B) has the same
   meaning as the phrase “sentence of imprisonment” in U.S.S.G. § 4A1.2(b)
   and commentary note 2. It refers to the maximum sentence imposed, and it
   relates to the sentence pronounced, not the length of time actually served.
   See § 4A1.2(b)(1) & comment. (n.2); see also United States v. Rodriguez-
   Bernal, 783 F.3d 1002, 1004-07 (5th Cir. 2015). Although any suspended
   portion of a sentence does not count as part of that sentence, § 4A1.2(b)(2),
   Truijillo-Balverde has not shown that his prior state sentence was suspended.
          Truijillo-Balverde asserts that the Government failed to prove that the
   prior conviction was categorically a qualifying offense. This contention is
   likewise without merit. Truijillo-Balverde’s enhancement was for a felony
   offense, not a crime of violence or a drug-trafficking offense, and he has
   offered no authority for the proposition that the modified categorical
   approach applies to § 2L1.2(b)(3)(B) enhancements. Therefore, any error in
   failing to apply a modified categorical approach cannot be plain error. See
   United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009) (“We ordinarily do
   not find plain error when we have not previously addressed an issue.”
   (internal quotation marks and citation omitted)); see also U.S.S.G. Supp. to
   App. C, amend. 802 (Reason for Amendment) (stating that, in amending
   § 2L1.2, the Sentencing Commission had abandoned the categorical
   approach for determining the severity of prior felony offenses in favor of the
   sentence-imposed model).
          Truijillo-Balverde has not met his burden of showing that the district
   court committed a clear or obvious error in enhancing his sentence under
   § 2L1.2(b)(3)(B). See Puckett, 556 U.S. at 135; see also Rodriguez-Bernal,
   783 F.3d at 1004-07. The judgment is AFFIRMED.




                                         3